DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on February 12, 2021, Mr. Gerald Murphy requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 02-2448 the required fee of $220.00 for this extension and authorized the following examiner’s amendment.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Gerald Murphy on February 11, 2021 and February 12, 2021, and the attached e-mail authorization.

The application has been amended as follows: 
 	1. (Currently Amended) An immunogenic composition comprising an effective amount of: (i) a plurality of self-replicating RNA molecules that encode a first polypeptide antigen comprising a first epitope and (ii) a second polypeptide antigen comprising a second epitope, wherein said first epitope and second epitope are epitopes from the same pathogen, and 
 	wherein the self-replicating RNA molecules: 
 	a) [[is]] are not encapsulated in [[a]] virus-like particles, and 
 	b) cannot perpetuate themselves in infectious form, and 
molecules are encapsulated within individual liposomes that encapsulate said self-replicating RNA molecules; said composition is formulated for administration to a subject; said composition induces an immunogenic response against said pathogen when administered to a subject in vivo.  

15. (Previously Presented) The immunogenic composition of claim 14, wherein the viral antigens are RSV-F antigens.  

16. (Previously Presented) The immunogenic composition of claim 15, wherein the RSV-F antigens comprise an amino acid sequence selected from SEQ ID NOs: 25-40.

22. (Previously Presented) A method for inducing an immune response in a subject comprising administering to a subject in need thereof a therapeutically effective amount of a composition according to claim 1.  

63. (Currently Amended) An immunogenic composition comprising an effective amount of: (i) a plurality of self-replicating RNA molecules that encode a first polypeptide antigen comprising a first epitope and (ii) a second polypeptide antigen comprising a second epitope, wherein said first epitope and second epitope are epitopes from the same pathogen, and 
wherein the self-replicating RNA molecules: 
a) [[is]] are not encapsulated in [[a]] virus-like particles, and 
b) cannot perpetuate themselves in infectious form, and 
wherein at least half of said self-replicating RNA [[is]] molecules are encapsulated within individual liposomes, which form an outer layer around an aqueous core containing molecules; said composition is formulated for administration to a subject; and said composition induces an immunogenic response against said pathogen and encoded products of RNA replication and amplification of the self-replicating RNA when administered to a subject in vivo.  

64. (Currently Amended) The composition of claim 1, wherein the liposomes are formed from a mixture comprising one or more of a cationic lipid and a pegylated lipid.  

65. (Currently Amended) The composition of claim 64. wherein the liposomes are formed from a mixture comprising both of (1) said one or more of a cationic lipid and (2) said pegylated lipid.  

66. (Currently Amended) The composition of claim 65, wherein the liposomes are formed from a mixture further comprising cholesterol.   

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest immunogenic compositions comprising self-replicating RNA molecules encoding a first polypeptide antigen and a second polypeptide antigen, with the antigens comprising a first and second epitope from a pathogen, respectively.  The self-replicating RNA molecules are not encapsulated in virus-like particles and cannot perpetuate themselves in infectious form.  At least half of the self-replicating RNA molecules are encapsulated in liposomes.  The composition is formulated for administration to a subject, and which induces an immunogenic response to the pathogen.



The Terminal Disclaimer over U.S. Patent Application No. 14/130,899, filed February 11, 2021, is approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636